Citation Nr: 1237097	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  00-09 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for varicose veins in the right leg.

2.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to November 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision of the RO.

The Board initially denied the claim in July 2001; however, this decision was later vacated following a December 2001 videoconference hearing.  The Board again denied the claim in June 2002 and this decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2003, the Court granted the parties' Joint Motion for Remand and vacated the Board's June 2002 decision.  A copy of the motion and the Court's Order are incorporated into the claims folder.

The Board has since remanded the case in April 2004, May 2005, September 2007, January 2010, March 2011, and December 2011.

Since the Veteran's Law Judge who conducted the December 2001 videoconference hearing is no longer employed at the Board, the Veteran was afforded an opportunity to have another hearing.  He subsequently testified at a Travel Board hearing before the undersigned in June 2011; a transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder, including post-traumatic stress disorder (PTSD), appears to have been raised by the record.  See Veteran's statement received January 2011.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, which is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board recognizes that the Veteran has been waiting for many years for a resolution of these claims.  Unfortunately, the Board regretfully has no choice but to defer a final decision yet again due to the AMC's noncompliance with the prior remand instructions.

In the December 2011 remand, the Board noted that the Veteran had identified VA treatment records from VA medical facilities in Pensacola, Tuskegee, Tuscaloosa, and Birmingham that had not been associated with the claims file.  The AMC was instructed to obtain these outstanding records.  This instruction was stated in December 2011 remand directive number 1.

A review of the Veteran's Virtual VA claims file reveals that the AMC obtained the requested records from VA medical facilities in Tuskegee, Tuscaloosa, and Birmingham.  However, no records appear to have been requested from the VA medical center (VAMC) in Pensacola.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the VA treatment records from VAMC Pensacola must be secured and the Board has no choice but to remand the case to obtain those records.

Additionally, in the December 2011 remand, the Board instructed that the Veteran was to be afforded a new VA compensation and pension examination.  Within the remand instructions, the Board specifically asked for the examiner to discuss the December 2001 private examiner opinion asserting that the Veteran's varicose veins of the right leg would interfere with a job involving sedentary work as he would need an accommodation to elevate and ice his legs and that effects of medications used to treat the varicose veins could interfere with employability due to dizziness and/or drowsiness; the associated clinical records instructing the Veteran to elevate his leg 6 hours per day, and to place ice on his foot, when the leg is edematous; and the November 2004 VA examiner opinion that the Veteran manifests "disabling pain" due to service-connected right leg varicose veins which, unless surgically corrected, would restrict the Veteran's employability due to frequent pain and poor job performance and tolerance.  This instruction was stated in December 2011 remand directive number 2.

The Veteran was afforded a VA examination in January 2012.  However, the examiner did not discuss any of the evidence favorable to the Veteran, as requested by the December 2011 remand instructions.  In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the Court held that the duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  As the January 2012 VA examiner did not provide the requested discussion of the positive evidence of record, the January 2012 VA examination report did not fulfill the directive outlined in the December 2011 remand.

Finally, following the January 2012 VA examination, in the August 2012 Supplemental Statement of the Case, the AMC stated that "[c]onsideration was given to possible entitlement to an extra-schedular evaluation for this condition.  This is not warranted, as there is no evidence that the current issue presents such an unusual disability case as to render impractical the application of the regular standards."

However, in the December 2012 remand, the Board specifically found that the criteria for referral of this case to the Director, Compensation and Pension for consideration of an extraschedular rating had been met.  Consequently, the Board instructed that following the performance of the requested VA examination, the claims file was to be referred to the Director, Compensation and Pension for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b).  This instruction was stated in December 2011 remand directive number 3.

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, additional remand is required for compliance with the December 2011 remand instructions.

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC must obtain the ultrasound report from the Pensacola VAMC referenced by the Veteran during his June 2011 Board hearing.  All records received must be associated with the claims file. 

2.  After all records and/or responses received have been associated with the claims file, reschedule the Veteran for examination by an appropriately qualified medical doctor to determine the current nature and severity of service-connected right leg varicose veins and its impact on employability.  The examiner is requested to review the claims folder prior to examination.

All tests and studies deemed necessary by the examiner should be performed.  The examiner is requested to address the following:

	i) the nature of the Veteran's right leg edema (e.g., whether it is intermittent or persistent in nature) based upon the historical record since 1999 as well as current examination; 

	ii) the presence and extent of any pigmentation, eczema, or ulceration based upon the historical record since 1999 as well as current examination; 

	iii) the extent to which the Veteran's symptoms are relieved by right leg elevation based upon the historical record since 1999 as well as current examination;

	iv) whether the Veteran's allegations of disabling episodes of pain due to service-connected right leg varicose vein disability is consistent with the objective evidence of underlying disability and the historical record of treatment since 1999;

	v) identify the work limitations and restrictions attributable to service-connected right leg varicose vein disability (e.g., whether sedentary employment feasible, and the type(s) of accommodations needed to make employment feasible, if any) indicated by the historical record; and

	vi) whether the service-connected right leg varicose vein disability, in and of itself, precludes the Veteran from securing and following a substantially gainful occupation. 

In responding to the above-mentioned questions, the VA examiner is requested to specifically consider and discuss the following:
* the December 2001 private examiner opinion asserting that the Veteran's varicose veins of the right leg preclude him from a job involving standing; that service-connected varicose veins interfere with a job involving sedentary work as he would need an accommodation to elevate and ice his legs; and that effects of medications used to treat the varicose veins could interfere with employability due to dizziness and/or drowsiness;
* the associated clinical records instructing the Veteran to elevate his leg 6 hours per day, and to place ice on his foot, when the leg is edematous; and
* the November 2004 VA examiner opinion that the Veteran manifests "disabling pain" due to service-connected right leg varicose veins which, unless surgically corrected, would restrict the Veteran's employability due to frequent pain and poor job performance and tolerance.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.  

3.  Thereafter, the RO should refer this claim to the Director, Compensation and Pension for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b).

4.  Thereafter, if the decision by the Director, VA Compensation and Pension Service is not fully favorable, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



